Citation Nr: 9935633	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-17 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1982.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

October 1998 private physicians' statements on file have 
raised the issue of entitlement to service connection for 
renal insufficiency on a secondary basis.  Since this issue 
has not been adjudicated by the RO, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  Hypertension originated in service.


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for hypertension 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Additionally, the facts relevant to the claim have been 
properly developed and the statutory obligation of VA to 
assist the veteran in the development of this claim has been 
satisfied.  Id. 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131.  Service connection may also be 
granted for any disease diagnosed after service, when all the 
evidence, including that pertinent to service establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  The term hypertension means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7171, Note 1 (1999).

The veteran's service medical records reveal multiple blood 
pressure readings; over 30 blood pressure readings were taken 
in service, with seven diastolic readings of 90 or greater.  
Blood pressure readings at service entrance and service 
discharge were within normal limits.

Central Oklahoma Medical Group and VA outpatient records 
dated from October 1983 to December 1985 consist of six blood 
pressure readings.  Four of the six diastolic readings are 90 
or greater.

On VA examination in December 1985, the veteran's blood 
pressure was 124/80.

VA outpatient records from January 1986 to July 1997 include 
multiple diastolic readings of 90 or greater beginning in 
October 1986 and continuing throughout this period.  A 
diagnosis of hypertension, uncontrolled, was initially noted 
in June 1990.  The veteran's hypertension was considered 
stable in August 1990.

The veteran was hospitalized at a VA hospital in June 1997 
with a twenty year history of hypertension with chronic renal 
insufficiency and morbid obesity.  The discharge diagnoses 
were coronary artery disease, hypertension, 
hypercholesterolemia, and morbid obesity.

On VA examination in July 1997, it was noted that the veteran 
had a fifteen history of treatment for hypertension, for 
which he was taking medication.  The examiner's impression 
was hypertension, under treatment.  The examiner concluded 
that the veteran's history of hypertension was compatible 
with essential hypertension and not etiologically related to 
any service-connected problem.

After reviewing the veteran's medical records, Dennis 
Roberts, M.D., noted in an October 1998 letter that blood 
pressure readings in service show a trend toward hypertension 
and blood pressure readings after discharge included elevated 
readings when the veteran was seen by both VA and Central 
Oklahoma Medical Group.  Dr. Roberts concluded that the 
veteran's hypertension may well have had its beginning while 
he was on active duty and that it had its beginning at some 
point during the mid to late 1970's.  

In an October 1998 letter, Timothy L. Moore, D.O., concluded, 
after a review of the veteran's medical records, that it is 
very plausible that the veteran's hypertension had its origin 
in service and that the hypertension was unrelated to the 
veteran's migraines.

The veteran testified at a personal hearing at the RO in 
November 1998 and at a video conference hearing at the RO in 
June 1999 with the undersigned that he should be granted 
service connection for hypertension because he was treated 
several times in service for high blood pressure, that 
hypertension was diagnosed after service, and that there is 
medical evidence on file relating his current hypertension to 
service.

The above evidence reveals that although blood pressure 
readings for service entrance and discharge were within 
normal limits, there were several elevated diastolic readings 
in service.  Elevated diastolic blood pressure readings were 
also found in private outpatient records beginning in October 
1983, which was only a year and a half after service 
discharge, and in VA outpatient records beginning in October 
1985; hypertension was diagnosed beginning in June 1990.  
October 1998 statements from Drs. Roberts and Moore, which 
were provided after a review of the veteran's medical 
records, support the conclusion that the veteran's current 
hypertension is etiologically related to military service.  
Consequently, the Board finds that the veteran's hypertension 
originated in service.  Therefore, service connection for 
hypertension is warranted.  38 U.S.C.A. § 1131.


ORDER

Service connection for hypertension is granted.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

